Citation Nr: 1139998	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-26 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserves - MGIB-SR). 



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 2000 to May 2000 and from October 2001 to October 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Thereafter, the Veteran's claims folder was returned to his local RO in Los Angeles, California.  Jurisdiction of this matter has recently been transferred back to the RO in Muskogee, Oklahoma. 

In May 2009, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of the hearing is associated with the claims file. 

In September 2009, the Board remanded this matter to the RO for additional development.  The Muskogee Education Center in Oklahoma has taken jurisdiction over this matter.  The actions requested by the Board have been completed, and the claim has been return to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was discharged from the National Guard Selected Reserve as of October 2003, and did not re-affiliate within 12 months or leave the Reserves for less than three years due to religious or missionary obligations. 

2.  The Department of Defense (DOD) has determined that the Veteran is no longer eligible for educational assistance benefits under Chapter 1606 (MGIB-SR) as of October 1, 2003, to include kicker benefits. 




CONCLUSION OF LAW

The criteria for basic entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, have not been met.  10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 U.S.C.A. § 3012 (West 2002); 38 C.F.R. 
§§ 21.7540, 21.7550, 21.7551 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

In connection with the claim on appeal, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board remanded this matter for additional development, and thereafter the RO issued a May 2011 SSOC to the Veteran.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 



II.  Analysis

The Veteran seeks educational assistance under the provisions of Chapter 1606, Title 10, United States Code. 

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program.  VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school.  It provides educational assistance for people enrolled in approved programs of education or training.  It is the first such program that does not require service in the active Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 36 months of entitlement under Chapter 1606.  38 C.F.R. § 21.7570. 

Educational benefits are available to members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  In pertinent part, a reservist initially becomes eligible when he/she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension.  38 C.F.R. § 21.7540.  If a reservist is serving in the Selected Reserve, but does not have a 6 year contract, he/she does not have a basic eligibility date.  The basic eligibility date is the date on which service commences for the contracted 6 year period. 

A reservist's period of eligibility expires effective the earlier of the following dates: (1) the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a).  The reservist may still use the full 10 years if he/she leaves the Selected Reserve because of a disability that was not caused by misconduct, the reservist's unit was inactivated during the period from October 1, 1991, through September 30, 1999, or in certain instances when the reservist is involuntarily separated.  38 C.F.R. § 21.7550(c), (d). 

Applicable law also establishes that a veteran's eligibility may be resumed after Reserve duty status ends if the veteran returns to the Selected Reserve within one year.  38 U.S.C.A. § 3012.  The Board also notes that laws and regulations pertaining to educational assistance under Chapter 1606, Title 10, United States Code provide that a determination of an individual's eligibility for Chapter 1606 benefits is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) . 

According to VA's Manual of Education Procedures (M22-4), Part VIII, Chapter 3, Paragraph 3.07 (September 5, 2000), '[a] reservist who is separated from the Selected Reserve because of a final determination of unsatisfactory participation loses eligibility to Chapter 1606 benefits.  The reservist cannot again reestablish eligibility, even if the Selected Reserve permits him or her to reaffiliate.  This is a DoD/DoT determination and not a unit determination.' 

Under these circumstances, VA's Manual of Education Procedures further provides that if a review of the DOD data record shows that eligibility to Chapter 1606 benefits was terminated by a finding of unsatisfactory participation, the RPO should not award benefits, but instead request separate written verification of eligibility from the claimant's current reserve/guard component.  The RPO should also advise the claimant that benefits cannot be awarded due to previous DOD report of unsatisfactory participation and that VA is verifying eligibility status with the reserve/guard component.  See M22-4, Part VIII, Chapter 3, Paragraph 3.07(b)(1-3). 

The Veteran completed two periods of active duty service from January 2000 to May 2000 and from October 2001 to October 2002.  Subsequently, the Veteran served in the California Army National Guard Selected Reserve.  He was discharged from the National Guard Selected Reserve as of October 2003.  He asserts however that he reenlisted in the Selected Reserves in August 2007; but somehow, the service department and the VA have failed to acknowledge his reenlistment.  He believes he is entitled to VA educational assistance benefits under the MGIB-SR.  The Veteran has submitted evidence that he enrolled at Pasadena City College after August 2007.  See May 2009 Pasadena College letter.  He wants reimbursement from the VA for college education expenses incurred after August 2007. 

But in an October 2007 Department of Defense (DOD) E-mail, SFC M. Wroten advised that from October 1, 2003 to August 1, 2007, the Veteran was in Individual Ready Reserve status, as opposed to Selected Reserve status.  In addition, in a June 2008 email, a representative of the Army Reserve stated that the Veteran was discharged from the Selected Reserve for "unsatisfactory participation" on October 1, 2003, and transferred to Individual Ready Reserve (IRR) status at that time. 

In September 2009, the Board remanded this matter to the RO to verify from DOD as to whether the Veteran had "satisfactory" participation with a Selected Reserve unit after his apparent reenlistment in August 2007, and determine the Veteran's eligibility for MGIB-SR education benefits at this time.

In a May 2011 DOD email, D. Boyd, ARNG PEC advised that the Veteran was in the Army National Guard from November 19, 1999 to October 1, 2003 and was then transferred to the IRR to complete MSO.  The Veteran was Chapter 1606 eligible from May 13, 2000 to November 1, 2003.  He furthered that the Veteran's Chapter 1606 benefits were terminated October 1, 2003 when the Veteran received a "General" discharge prior to completing the 6 year Reserve Component obligation.  The Veteran is no longer eligible for Chapter 1606.  In addition, the Veteran is not Kicker eligible as there is no indication that the Veteran contracted for a Kicker at the time of enlistment.  

The Veteran contends that he is entitled to Chapter 1606 benefits based on his re-enlistment in the Army Reserve in August 2007 with another unit.  However, VA is bound by the determination of DOD that the Veteran's eligibility was terminated. 

The Board does not dispute that the Veteran re-enlisted in August 2007.  However, as noted above, a Veteran whose eligibility for Chapter 1606 benefits has been terminated due to unsatisfactory participation may not re-establish eligibility by serving with another unit.  Although the Veteran has re-enlisted and committed to serving the required term, DOD has informed VA that the Veteran's eligibility was terminated on October 1, 2003, when he received a "general" discharge prior to completing the 6 year Reserve Component obligation on the basis of unsatisfactory participation.  Accordingly, notwithstanding the Veteran's continued service, his claim for education benefits under Chapter 1606 must be denied because DOD has determined that his eligibility ended on October 1, 2003. 

In this case, the Board has no legal authority to change DOD-verified information.  The governing legal authority clearly indicates that determinations of eligibility for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source. 

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  DOD determined that the Veteran's eligibility was terminated on October 1, 2003, because of his discharge from the ARNG.  His re-enlistment in August 2007 has no effect on the determination by the DOD that the Veteran's eligibility terminated on October 1, 2003.  VA has no authority to overturn this determination or establish any other termination date, in light of the DOD determination.  The pertinent legal authority governing this issue is clear and specific, and the Board is bound by such authority. 

The Board points out that in the May 2011 DOD email from D. Boyd, ARNG PEC, he indicated that in regards to Chapter 1607 benefits (not on appeal), the Veteran may have been mobilized, but there is no DD214 on file.  If the Veteran sends the VA a DD214 for the period October 15, 2001 to October 5, 2002, to please honor it, but it would have been terminated when the Veteran received a "General" discharge prior to completing the Reserve Component contractual service obligation.  Lastly, he noted that the Veteran may be eligible for Chapter 33 benefits (not on appeal) for mobilization period depending on character of discharge.  The Veteran is hereby advised of these findings with regard to entitlement to education benefits other than under Chapter 1606. 

However, under the circumstances of this case, the Board finds that the Veteran does not meet basic eligibility requirements for educational benefits under Chapter 1606, Title 10, United States Code, from October 1, 2003.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The claim for educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill for Selected Reserves - MGIB-SR) is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


